DAY, J.
1. General orders of the Industrial Commission enacted pursuant to Section 871-26, General Code, do not become effective until thirty days .after their publication.
2. This court, pursuant to Section 871-38, General Code, has jurisdiction upon the application of an employer or other person in interest, to set aside, vacate or amend a general order of the Industrial Commission, on the ground that the order is unreasonable or unlawful, if it involves a violation of the Industrial Commission Act, General Code 871-1 to 871-45, inclusive.
3. Where the Industrial Commission has issued a general order pursuant to Section 871-26, General Code, and there is a claimed violation thereof within less than thirty days from the date of its publication, such violation cannot be made the basis of the assessment of a penalty as a violation of a special requirement pursuant to amendment of Article II, Section 35, effective January 1, 1924, of the Constitution of Ohio, and an order based upon such violation assessing a penalty is “unlawful” and subject to review by this court under Section 871-38. (Gatton v. Industrial Comm., 93 Ohio St. 203, and Pittsburgh Coal Co. v. Industrial Comm., 108 Ohio St., 185, distinguished.)
Demurrer to petition overruled.
Marshall, C. J., Jones, Matthias, Allen, Kin-kade and Robinson, JJ., concur.